IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DANIEL T. YEAGER,1                      §
                                            §   No. 227, 2021
          Petitioner/Respondent Below,      §
          Appellant,                        §   Court Below—Family Court of
                                            §   the State of Delaware
          v.                                §
                                            §   File No. CK10-02177
    TIANA D. FISHER,                        §   Petition Nos. 20-20684, 20-25638,
                                            §   20-27061, 21-00055, 21-01604,
          Respondent/Petitioner Below,      §   20-26029, 20-23713, and 20-18874
          Appellee.                         §

                                Submitted: July 30, 2021
                                Decided: August 12, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES,
Justices.

                                        ORDER

         Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)   On July 19, 2021, the appellant, Daniel T. Yeager, filed a notice of

appeal from Family Court orders dated and docketed on June 9, 2021. A timely

notice of appeal was due in this Court by July 9, 2021.2 The Senior Court Clerk

issued a notice directing Yeager to show cause why this appeal should not be

dismissed as untimely filed. In his response to the notice to show cause, Yeager,



1
    The Court assigns pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Supr. Ct. R. 6(a)(i).
who is incarcerated, states that the prison was on lockdown at the time he was

scheduled to see the notary and still is not fully open.

      (2)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period in order to be effective.4 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements.5 Unless an appellant can demonstrate that the failure to

file a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.6

      (3)    Yeager has not demonstrated that his failure to file a timely notice of

appeal is attributable to court-related personnel.7         Department of Correction

personnel are not court-related personnel.8 Consequently, this case does not fall

within the exception to the general rule that mandates the timely filing of a notice of

appeal. The appeal must be dismissed.


3
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
4
  Supr. Ct. R. 10(a).
5
  Ward v. Taylor, 2019 WL 4784943, at *1 (Del. Sept. 30, 2019); Smith v. State, 47 A.3d
481, 486-87 (Del. 2012).
6
  Ward, 2019 WL 4784943, at *1; Bey v. State, 402 A.2d 362, 363 (Del. 1979).
7
  See, e.g., Bissoon v. State, 2017 WL 4111332, at *1 (Del. Sept. 15, 2017) (dismissing
untimely appeal in which the appellant asserted that the prison law library did not timely
respond to his requests for copying and notarization); Schafferman v. State, 2016 WL
5929953, at *1 (Del. Oct. 11, 2016) (dismissing untimely appeal in which the appellant
argued that prison personnel prevented him from filing a timely notice of appeal). See also
Tuohy v. State, 2019 WL 6606356, at *1 (Del. Dec. 4, 2019) (dismissing untimely appeal
in which the appellant contended that he could not access the law library to prepare his
notice of appeal because the prison was on institutional lockdown).
8
  Bissoon, 2017 WL 2017 WL 4111332, at *1.
                                            2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Tamika R. Montgomery-Reeves
                                                         Justice




                                       3